FILED
                               FOR PUBLICATION                               JUN 02 2011

                                                                        MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10303

              Plaintiff - Appellee,              D.C. No. 2:09-cr-00015-EJG-1

  v.
                                                 ORDER
JERRY ARBERT POOL,

              Defendant - Appellant.




KOZINSKI, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel

opinion shall not be cited as precedent by or to any court of the Ninth Circuit.